PER CURIAM.
Appellant was convicted on a charge of violating § 11 of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix, § 311. The substance of the charge, as set out in the indictment, was that he had knowingly failed to perform a duty resting upon him under the Act and the regulations in that, having been classified as a conscientious objector in Class IV-E, he failed to comply with the order of his local selective service board requiring him to report for service in a civilian public works camp, a camp for conscientious objectors, as provided in the Act and regulations.
Appellant moved to quash the indictment and also moved for an instructed verdict of acquittal on the ground that the indictment failed to state a public offense. After conviction he moved in arrest of judgment allegedly on the same ground. The only error assigned relates to the rulings of the court denying these several motions.
The judgment is affirmed on the authority of Hopper v. United States, 9 Cir., 142 F.2d 181.